 1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
 2                                                                  EASTERN DISTRICT OF WASHINGTON




 3
                                                                     Jan 30, 2020
                                                                         SEAN F. MCAVOY, CLERK


 4

 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7
      UNITED STATES OF AMERICA,
 8    ex rel. PATRICIA and MARK                    NO: 2:17-CV-301-RMP
      WEBSTER,
 9                                                 ORDER OF DISMISSAL
                                Plaintiffs,
10
            v.
11
      SPOKANE HOUSING VENTURES
12    and FRED PECK,

13                              Defendants.

14

15         BEFORE THE COURT is the parties’ Stipulation of Dismissal Pursuant to

16   Fed. R. Civ. P. 41, ECF No. 38. Relators Patricia Webster and Mark Webster,

17   Defendants Spokane Housing Ventures and Fred Peck, and the Government have

18   stipulated to dismiss the above action in its entirety. See ECF No. 38 at 3.

19          Relators and Defendants have reached a settlement agreement resolving this

20   matter in its entirety and providing for its dismissal. See ECF No. 38 at 1, 2.

21   While the United States previously declined to intervene in this action (ECF No.


     ORDER OF DISMISSAL ~ 1
 1   13), pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(1), the "action may be

 2   dismissed only if the court and the Attorney General give written consent to the

 3   dismissal and their reasons for consenting." The United States provides its consent

 4   to dismissal of this action, including the False Claims Act claims, so long as

 5   dismissal is without prejudice to any rights of the United States. ECF No. 38 at 2,

 6   3. Pursuant to the settlement agreement and agreement of the parties, the parties

 7   move for this action to be dismissed with prejudice as to the Relators, and

 8   dismissed without prejudice as to the United States.

 9         Having reviewed the Stipulation and the record, the Court finds good cause

10   to approve dismissal. Accordingly, IT IS HEREBY ORDERED:

11         1. The parties’ Stipulation of Dismissal Pursuant to Fed. R. Civ. P. 41, ECF

12            No. 38, is APPROVED.

13         2. Plaintiffs’ Complaint is dismissed with prejudice as to Relators

14            Patricia Webster and Mark Webster and without fees or costs to any

15            party.

16         3. Plaintiffs’ Complaint is dismissed without prejudice as to the United

17            States and without fees or costs to any party.

18         4. All pending motions, if any, are DENIED AS MOOT.

19         5. All scheduled court hearings, if any, are STRICKEN.

20

21


     ORDER OF DISMISSAL ~ 2
 1         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 2   Order, enter judgment of dismissal with prejudice as to Relators Patricia Webster

 3   and Mark Webster, provide copies to counsel, and close this case.

 4         DATED January 30, 2020.

 5
                                                s/ Rosanna Malouf Peterson
 6                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL ~ 3
